Mr. Justice FisheR
delivered the opinion of the court.
The court below on motion dismissed the cause, on the ground that it did not appear by the record of the proceedings before the justices of the peace that an appeal had been prayed and taken in court.
Under the various statutes relating to proceedings in actions of forcible entry or unlawful detainer, the party aggrieved may take his appeal at any time within five days after judgment. The court having been convened for a special purpose, can make no record of proceedings after the final judgment; and hence the appeal taken after such adjournment is not matter which can appear of record.
*212It is sufficient, if the appeal bond appear to have been executed and approved within the five days after the rendition of the judgment.
Judgment reversed, and cause remanded.